Brown, J.,
concurs in part and dissents in part and votes to modify the judgment by reversing the convictions for murder in the second degree, and attempted robbery in the first degree, vacating the sentences imposed thereon, and dismissing those counts of the indictment, and as so modified, to affirm the judgment, with the following memorandum. The evidence adduced by the People in this case was, in my judgment, legally insufficient to sustain the defendant’s conviction of attempted robbery in the first degree, the underlying predicate for the defendant’s felony murder conviction. There was absolutely no evidence offered of an intent, shared or otherwise, on the defendant’s part to attempt a larcenous taking, nor was there any evidence of an attempted larcenous taking (see, Penal Law §§ 110.00, 160.15 [3]; §§ 160.00, 155.05 [1]). This case is virtually identical to People v Sanders (38 AD2d 877), cited by the defendant in his pro se brief. In Sanders, the evidence showed that one of defendant’s cohorts stated " 'Let’s mug him’ ” and the defendant and others then chased the victim down the street. After the victim was knocked to the ground, the defendant kicked him. The Appellate Division, Fourth Department, reversed an attempted robbery conviction stating that there was no proof that the defendant had heard the statement about mugging the victim or that he asked for, received or attempted in any way to take property from him. Quite similarly in this case, there was no proof that the defendant was the one who said "Let’s mug him” or that he had heard the statement; nor was there any proof of an attempt to commit larceny (see, People v Reyes, 110 AD2d 663; People v Parker, 96 AD2d 1063; cf., People v Perez, 121 AD2d 406, lv denied 68 NY2d 772).
Absent a sustainable underlying attempted robbery, the felony murder conviction upon which it was based must also fall (see, People v Parker, supra; People v Sanders, supra). The evidence was, however, legally sufficient to sustain the defendant’s conviction for manslaughter in the first degree. In all other respects, I agree with my colleagues.